376 S.W.2d 763 (1964)
Violet GREGG, Appellant,
v.
The STATE of Texas, Appellee.
No. 36698.
Court of Criminal Appeals of Texas.
March 25, 1964.
No attorney of record on appeal.
Frank Briscoe, Dist. Atty., Carl E. F. Dally, James C. Brough and Theodore P. Busch, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Presiding Judge.
The complaint charged that the appellant worked in a massage establishment and did "* * * massage a person of the opposite sex, to-wit, T. Rogers."
Trial in the corporation court upon a plea of guilty resulted in a fine of $100.
Appeal to the County Criminal Court at Law No. 2 was perfected and upon a trial before the court, on a plea of not guilty, the trial judge found the appellant guilty and assessed her punishment at a fine of $110.00, and appeal was perfected to this Court.
The record shows that the prosecution was for violation of an ordinance of the City of Houston regulating Turkish Bath and Massage establishments, one section of which makes it unlawful "for any person in a massage establishment to massage any person of the opposite sex."
The ordinance was introduced in evidence and the undisputed evidence shows its violation.
*764 Appellant's contention that the ordinance is unconstitutional is overruled upon authority of Connell v. State, Tex.Cr.App., 371 S.W.2d 45, holding constitutional a like ordinance of the City of Dallas.
The judgment is affirmed.